Order entered July 1, 2022




                                     In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                              No. 05-22-00509-CV

          IN THE INTEREST OF K.C.F. AND M.C.F., CHILDREN

               On Appeal from the 303rd Judicial District Court
                            Dallas County, Texas
                   Trial Court Cause No. DF-17-12943-V

                                     ORDER

      We questioned our jurisdiction over this appeal as it appeared to have been

prematurely filed. The notice of appeal was filed May 25, 2022, but while the trial

court appeared to have orally rendered judgment on April 26, 2022, no written

judgment had been signed as of June 2, 2022. Accordingly, we directed appellant

to file a letter brief by June 24, 2022 showing cause why the appeal should not be

dismissed. See TEX. R. APP. P. 26.1 (deadline for filing notice of appeal runs from

date judgment is signed); Farmer v. Ben E. Keith Co., 907 S.W.2d 495, 496 (Tex.

1995) (per curiam) (same).
      Rather than filing the requested letter brief, appellant filed a new notice of

appeal asserting a final judgment had been signed on June 3, 2022. That appeal is

docketed as appellate cause number 05-22-00625-CV.

      Because a final judgment has now been signed, it appears we have

jurisdiction over this appeal and appellate cause number 05-22-00625-CV, as

duplicative of this appeal, is CONSOLIDATED into this appeal. We DIRECT

the Clerk of the Court to transfer all documents from appellate cause number 05-

22-00625-CV into this appeal. For administrative purposes, appellate cause

number 05-22-00625-CV is treated as a closed case.

      The clerk’s record that has been filed in this appeal needs to be

supplemented with a copy of the judgment. Accordingly, we ORDER Dallas

County District Clerk to file, no later than July 8, 2022, a supplemental clerk’s

record containing a copy of the June 3, 2022 final judgment. The supplemental

record shall also contain any additional documents requested by the parties not

already included in the clerk’s record.

      Having suspended the deadline for filing the reporter’s record pending

determination of our jurisdiction, we ORDER Donna Kindle, Official Court

Reporter for the 303rd Judicial District Court, to file the record no later than July

11, 2022. We DENY as moot Ms. Kindle’s June 4, 2022 request for an extension

of time to file the record.
      We DIRECT the Clerk of the Court to send a copy of this order to Ms.

Pitre, Ms. Kindle, and the parties.

                                        /s/   LESLIE OSBORNE
                                              JUSTICE